DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention 3, Claims 22-26 in the reply filed on 05/12/2021 is acknowledged.  The traversal is on the grounds that Invention 1 is not made in a different manner than the method recited in Invention 2.  This is not found persuasive because melting a portion of the barrier layer to fill holes is different than applying molten material to holes. This sufficiently material different method according to MPEP §806.05(f), as additional steps are recited in the materially different method. 
Applicant argues that Invention 1 and 3 are substantially identical. This not found persuasive, as Invention I requires a foam coating, while Invention 3 recites the coating is non-foaming. (Claim 25). Thus, invention 1 and 3 do not overlap in scope, as they seem to be mutually exclusive. 
Applicant traverses there is no search burden. As stated in the prior Office Action, the claims of the present application contain distinct inventions. A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others. A serious burden does exist, as different searches are required for each invention. Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences. 
Claims 1-21 and 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups 1-2 and 4-5, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumb et al. (US 2014/0134391).
Regarding Claim 22, Lumb teaches a stitched fabric comprising a barrier layer, a yarn stitched through and forming holes in the barrier layer, wherein a melted portion of the barrier layers fills at least a portion of the stitch holes of the barrier layer. (Abstract; Fig. 1 and 3). Lumb teaches a fabric layer is formed on the barrier layer or a layer of adhesive. (Fig 1 and 3, Paragraph 0034-0035).
Regarding Claim 23, Lumb teaches the melted sealed barrier layer prevents the coating from progressing into the fabric. (Abstract; Fig 1 and 3).
Regarding Claim 24, Lumb teaches an adhesive layer on both sides of the barrier layer. Therefore, one adhesive layer that that is melted to fill the holes of the stitched yarn is considered a portion of the barrier layer and the adhesive on the other sides of the barrier layer 
Regarding Claim 25, Lumb does not require the adhesive to be foamed. (Paragraph 0030). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lumb as applied in Claim 22 above, in further view of Conolly et al. (US 2014/0356574).
Regarding Claim 26, Lumb does not specifically teach the barrier layer supports or includes a radiant reflective film. Lumb does teach the fabric is a stretchable water resistant and breathable textile. (Paragraph 0005). 
Conolly teaches applying infrared radiant reflective layers onto barrier substrates of stretchable waterproof and breathable stitched fabrics (Abstract; Paragraph 0025, 0047, 0062; Claim 2 of Conolly) Conolly teaches this radiant barrier layers allows the fabric to be used for outdoor apparel and other outdoor fabric uses, as they aid in preventing heat loss. (Paragraph 0002). Thus, it would have been obvious to one with ordinary skill in the art to add radiant reflective films that are supported by the barrier layer of Lumb to make the fabric of Lumb more suitable for outdoor uses.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781